Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is in a foreign language and therefore is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claims 2, 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to claim 2, the recitation of “a first installation plate” and “a second installation plate” appears to be a double recitation of the installation planes recited in claim 12. It is not entirely clear whether these are additional installation planes, or a further description of the installation planes previously claimed. Although it seems that applicant intends the former, the claim must be rewritten to clearly recite this relationship.
	With respect to claim 6, the recitation of “an additional adapter dish” is confusing, as no other adapter dish has been claimed and therefore it is unclear how this adapter dish could be “additional”.
	Claim 7 recites the limitation “said additional adapter dish”. There is insufficient antecedent basis for this limitation in the claim. No “additional adapter dish” is recited in claim 12, from which claim 7 depends. It appears that this may be intended to refer to the additional adapter dish of claim 6, however if this is the case the claim must be amended to indicate this dependency.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. (US 2004/0055371, hereafter Sanchez) in view of Pollack (US 6,534,711) and Gabelmann et al. (US 5,844,131, hereafter Gabelmann)
	With respect to claim 12, Sanchez teaches a wheel monitoring device, said wheel (32) comprising a tire mounted on a rim fitted with a valve having an axis and comprising an external portion and an internal portion opening up into the tire, said device being of the type comprising a housing (sensor housing 4) formed from a hollow core containing different components including an electronic board (circuitry on divider 10) and power supply battery (replaceable power source 16) for said board, said electronic board comprising a plurality of functional modules including a measurement taking module (pressure transducer 12) and a measured information transmission module (transmission circuit 14) including an antenna (28), said housing being positioned inside the tire and fixed to the internal portion of said valve (valve stem 
	Sanchez does not teach a polymer material filling in the free volume of the housing and is silent with respect to the details of the housing attachment, including wherein said housing is preformed with a sleeve in which a hollow cylindrical core is formed that slides on the internal portion of the valve, said sleeve comprises two open ends, a first open end bearing on the surface of the rim once the sleeve has slid into position on the internal portion of the valve, the internal portion of the valve is provided with a threaded hollow core, a screw fitted with a head screws into said threaded hollow core and bears through its head on the second open end of said sleeve so as to hold said first open end bearing on the rim and thus fix the housing to this rim.
	Pollack teaches a monitoring device comprising a housing (encapsulation package 104) containing different components (circuit module 102) and a polymer material (potting compound) filing in the free volume of the housing. (col. 7, lines 4-10)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sanchez to include a polymer material filling in the free volume, as taught by Pollack, in order to protect the components from adverse effects of being disposed in a harsh environment.
Gabelmann teaches a wheel monitoring device, said wheel comprising a tire mounted on a rim (rim 10) fitted with a valve (tire valve 20) comprising an external portion and an internal portion opening up into the tire, said device being of the type comprising a housing (signal housing 44) formed from a hollow core containing different components, wherein said housing is preformed with a sleeve in which a hollow cylindrical core (cavity 56) is formed that slides on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Sanchez to include the claimed housing details, as taught by Gabelmann, in order to securely attach the housing to the valve.
	With respect to claim 2, Sanchez, as modified by Pollack and Gabelmann, teaches said housing is preformed so as to provide a first installation plane holding the electronic board and a second installation plane holding the battery. (Sanchez, par. 19, Figs. 1-4)
	With respect to claims 3, Sanchez, as modified by Pollack and Gabelmann, teaches the electronic board and the battery can slide towards the axis of the valve into their corresponding installation planes through the lateral opening. (Sanchez, par. 19, Figs. 1-4)
With respect to claim 4, Sanchez, as modified by Pollack and Gabelmann, teaches said housing is preformed such that the angle between the installation planes and the axis of the valve is less than 90 degrees. (Sanchez, Figs. 1-4)
With respect to claim 6, Sanchez, as modified by Pollack and Gabelmann, teaches
the first open end of the sleeve is preformed with at least one notch with which the at least one preformed projection in an additional adapter dish cooperates, by sliding on said first open end  to widen the bearing surface of the first open end in contact with the rim. 
With respect to claim 7, Sanchez, as modified by Pollack and Gabelmann, teaches said housing is made of polyamide with fillers. (Sanchez, par. 20) Although the references do not explicitly discuss a 50% fiber content, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the optimum fiber content would be dependent 
With respect to claim 8, although Sanchez, as modified by Pollack and Gabelmann, does not explicitly teach a spring washer inserted between the head of the screw and the second open end of the sleeve, this is a common mechanical element used with a screw and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a spring washer in order to securely connect the screw to the housing and the valve.
With respect to claim 9, Sanchez, as modified by Pollack and Gabelmann, teaches the hollow core of the housing is preformed to have grooves facing each other to form an installation plane and sliding surfaces for positioning the different components, the outside wall of the housing being preformed with ribs at said grooves. (Sanchez, Figs. 1-4)
With respect to claim 10, Sanchez, as modified by Pollack and Gabelmann, teaches said housing is preformed to have an elongated geometry with one preformed end of said sleeve and a second open end to enable the different components to slide before filling with a polymer material. 

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive. 
The examiner notes that applicant did not respond to the previous objection to the title of the application, which has been repeated here. 

Although applicant’s description is generally accurate, the examiner disagrees with applicant’s narrow interpretation of the reference. The examiner admits that the description of the slot, 58, as a sleeve is awkward, and agrees that it is more accurate to consider the signal housing containing the slot as the sleeve. Along those lines, the examiner points out that an open end, like a slot, is an opening and would not be capable of bearing on anything. Accordingly, the walls of the signal housing include openings which form the two claimed open ends of the sleeve. Furthermore, the bottom surface of the signal housing, 50, bears on the rim of the tire (col. 5, lines 29-30, Fig. 5) and therefore, the sleeve of Gabelmann, broadly speaking, meets the limitations of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/            Primary Examiner, Art Unit 2853